DETAILED ACTION

This Office Action is in response to the supplemental amendment, filed on December 22, 2021, the interview, conducted on December 15, 2021, and the former amendment to the non-final office action, filed on December 9, 2021. Primary Examiner acknowledges Claims 92-106, 108, and 109 are pending in this application, with Claim 92 having been currently amended, Claim 109 having been newly added, and Claim 107 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as claimed in independent Claim 92 including the features of a tab connected to an exterior surface of the tube wall, wherein a slit is formed in the tab and spaced from the tube wall having a first slit end and a second slit end where the first slit end is positioned inferior to the first slit end relative to the patient’s head in use and the first slit end is spaced farther from the tube wall than the second slit end following an arcuate shape, and further including a trough formed in the tab and extending from the slit away from the tube wall, and the tab having a reduced thickness at the trough. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785